Citation Nr: 1431931	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-00 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability, to include as secondary to service connected pes planus. 

2.  Entitlement to service connection for a back disability, to include as secondary to service connected pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the RO in Huntington, West Virginia.  Jurisdiction over this matter has been retained by the RO in Winston-Salem, North Carolina.  The matter was Remanded by the Board in February 2012 for additional development.

The issue of entitlement to service connection for a bilateral knee disability was finally decided in August 1997.  As previously determined by the Board, that decision has not been reopened and this claim is limited to a leg disability other than a bilateral knee disability.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.


FINDINGS OF FACT

1.  A bilateral leg disability, other than of the knees, has not been diagnosed at any time during the appeal period or proximate thereto.  

2.  A chronic low back disorder was not shown in service, arthritis was not diagnosed within a year of service discharge and, the preponderance of the evidence fails to establish that the Veteran's diagnosed lumbosacral spine strain, degenerative disc disease, and degenerative joint disease with bilateral L5 spondylolyses are related to his active service or service-connected pes planus.





CONCLUSIONS OF LAW

1.  A bilateral leg disability was not incurred in or aggravated by active service or by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2013).

2.  A low back disability was not incurred in or aggravated by active service or by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.310 (2013).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in April 2007 of the criteria for establishing service connection, including on a secondary basis, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  She also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in October 2007.  Nothing more was required.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records as well as her VA and private treatment records, including Social Security Disability records, are associated with the claims file.  No outstanding records have been identified that have not otherwise been obtained.

VA examinations specifically addressing the claim of entitlement to service connection for a bilateral leg disability and a back disability, to include as secondary to pes planus, have been provided in September 2007 and March 2012.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Taken together, these examinations are more than adequate, as they are predicated on a full understanding of the Veteran's medical history, interview of the Veteran, and physical examination, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Finally, this appeal was remanded by the Board in February 2012 for further development.  Specifically, the RO was instructed to provide the Veteran with a VA examination in order to determine the nature and etiology of the Veteran's bilateral leg and back disabilities.  Such was accomplished.  The Board is thereby satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis/degenerative joint disease is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.
Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connection disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Generally, in order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, Vet. App. 518, 519 (1996)(citing Gilbert, 1 Vet. App. At 54).

III.  Analysis

A.  Bilateral Leg Disability

The Veteran contends that she currently has a leg disability as the result of her pes planus.  She contends that in an effort to relieve the pain in her feet, her legs take on additional stress.  


During a VA examination in September 2007, the Veteran reported missing extensive days of work because of her "feet and knees, back."   A physical examination was conducted.  Bilateral knee degenerative joint disease was diagnosed.   "No other bilateral leg condition" was identified, however.  

During a VA examination in March 2012, the Veteran described pain radiating from her knees down the inside of her bilateral legs.  She said the pain was constant.  She denied any other diagnosed condition of her legs.  She did not mention any shin splints.  She stated she has had leg cramps, which the examiner noted to "sound like muscle spasms."  

The Veteran was diagnosed with bilateral knee degenerative joint disease.   There were no shin splints during the examination but the Veteran "stated sometimes her knee pain will radiate to her legs and sometimes her foot pain will radiate to her legs, but there is no separate leg disorder (these are just radiating symptoms and don't represent a separate disorder)."  The examiner emphasized that "the current history and physical exam is not consistent with a neuropathy or radiculopathy."  The examiner noted that the Veteran's prior leg spasms "may be due to unrelated electrolyte problem, deconditioning, or other condition."  However, there were no muscle cramps/spasms observed during the examination and there was "no chronic muscle cramp disorder noted in records."  

Whether service connection is claimed on direct, secondary, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes). The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  See also Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain to a situation in which a disability manifests prior to the filing of a claim for VA benefits and then resolves before the claim is adjudicated).

Here, based on the findings of the above examinations, the Board finds that the first element of the Shedden/Wallin analysis has not been met.  A current disability of the bilateral legs has not been diagnosed, other than the previously considered arthritis of the knees, at any time during appeal period or proximate thereto.  It is true that the Veteran had been noted to have chronic pain in her legs.  However, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In this regard, there is no evidence of treatment, pathology, or a current bona fide diagnosis involving a bilateral leg disability other than her knees.  

Given the lack of medical evidence confirming the presence of the claimed disorder, the lay statements of the Veteran may be considered the only evidence in support of her claim.   Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  As to this specific issue, however, a diagnosis of a chronic leg disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a bilateral leg disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

B.  Back Disability 

The Veteran's primary contention is that her current back disability is related to her service connected pes planus.  Accordingly, the Board will first address her claim on a secondary basis.


With respect to the first element of Wallin, the Veteran was diagnosed with lumbosacral spine strain, degenerative disc disease, and degenerative joint disease with bilateral L5 spondylolyses during the March 2012 VA examination.  Additionally, the Veteran was service connected for bilateral pes planus effective November 1993, and therefore meets the second element of Wallin.

It is the third element of Wallin whereby the Veteran's claim fails.  During the VA examination in September 2007, the examiner stated that the Veteran's back disability is "less likely as not (less than 50/50 probability) caused by or a result of s/c flat feet."  The rationale was that the Veteran's pes planus is "essentially corrected with the use or orthotics.  No effect on the spine would be expected based on the physical exam."  

During the VA examination in March 2012, the Veteran indicated that her back pain began in 1973-74.  After a physical examination and testing, the Veteran was diagnosed with a lumbosacral spine strain, degenerative disc disease, and degenerative joint disease with bilateral L5 spondylolyses.  The examiner stated that the Veteran's "low back disability was not aggravated (increased in severity beyond natural progression) by her service connected pes planus."  The rationale was that "there were no medical provider notes that indicated the low back was permanently aggravated by the pes planus.  There was no indication of permanent worsening of pes planus over time."  Additionally, the examiner noted that "literature does not indicate that the problems veteran has listed above are due to pes planus.  There was no significant abnormal gait or abnormal weight bearing,"  The examiner suggested other risk factors of the Veteran's condition, including "aging and obesity."  

The preponderance of the evidence shows that the Veteran's low back disability was not caused or aggravated by her pes planus.  Service connection for the Veteran's low back disability on a secondary basis is not warranted.  

Although it has been the Veteran's primary assertion that her back disability is attributable to her pes planus, she is nevertheless not precluded from establishing service connection with proof of actual direct causation as due to active duty service.  See Combee, 34 F.3d at 1041-42.

The Veteran has a current diagnosis of lumbosacral spine strain, degenerative disc disease, and degenerative joint disease with bilateral L5 spondylolyses.  Further, while her service treatment records are absent of treatment or diagnosis of any low back disability, she is deemed competent to state that she experienced back pain in service.  The first two element of have Shedden have thereby been met.

Turning to critical element (3), there is no evidence of treatment for a back disability until April 1991, over 15 years after service and there is no medical opinion relating the Veteran's back disability to her active service.  More importantly, the VA examiner specifically noted that the results of the examination ("LBP radiating to both hips and legs" and x-rays indicated anterior osteophyte L5) were within normal limits for the Veteran's age.  Reference is also made to the findings of the VA examiner that explicitly related the Veteran's back problems to a progression of age and her obesity.  No finding was made that related either problem to the Veteran's active service.  In this regard, it is crucial to not that an x-ray taken in 1991 did not indicate any evidence of arthritis, which is over 15 years after service.  Such not only works against a claim for service connection based on the presumptions set for under 38 C.F.R. § 3.309(a) but also under any current assertion of continuity of symptomatology.

The Veteran did not provide any medical evidence relating her back disorder to her active service or pes planus.  Consideration has been given to the Veteran's personal assertions that her low back disability was caused or aggravated by her pes planus.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of an orthopedic condition, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

That is, although the Board readily acknowledges that Veteran is competent to report symptoms of low back pain, there is no indication that the Veteran is competent to etiologically link her back disorder to service or a service-connected disability.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disabilities.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.  


In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  The appeal is denied.


ORDER

Service connection for a bilateral leg disability is denied.

Service connection for a low back disability is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


